   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
       v.                                        §   CRIMINAL NO. H-18-397
                                                 §
PHILLIP LOCKE,                                   §
          Defendant.                             §

                                        PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick, United States Attorney for

the Southern District of Texas, and Kimberly Ann Leo, Assistant United States Attorney, and the

defendant, Phillip Locke ("Defendant"), and Defendant's counsel, William Morian, Jr., pursuant
                                    '

to Rule 1l(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have entered into

an agreement, the terms and conditions of which are as follows:

                                        Defendant's Agreement

       1. Defendant agrees to plead guilty to Counts 2 and 3 of the Indictment. Count 2 charges

Defendant with Receipt of Child Pornography, in violation of Title 18, United States Code,

Section 2252A(a)(2)(B) and 2252A(b)(1). Count 3 charges Defendant with Possession of Child

Pornography, in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and

2252A(b)(2). Defendant, by entering this plea, agrees that he is waiving any right to have the

facts that the law makes essential to the punishment either charged in the indictment, or proved to

a jury or proven beyond a reasonable doubt.

                                         Punishment Range

       2. The statutory maximum penalty for a violation of Title 18, United States Code,

Section 2252A(a)(2)(B) and 2252A(b)(l), is imprisonment for not less than 5 years and not more

than 20 years and a fine of not more than $250,000.00. The statutory maximum penalty for a
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 2 of 15




violation of Title 18, United States Coae, Section 2252A(a)(5)(B) and 2252A(b)(2), is

imprisonment for up to 10 years and a fine of not more than $250,000.00. Additionally, under

both Counts 2 and 3, Defendant may receive a term of supervised release after imprisonment of

no less than 5 years and up to life. See Title 18, United States Code, sections 3559(a)(3) and

3583(k). Defendant acknowledges and understands that if he should violate the conditions of any

period of supervised release which may be imposed as part of his sentence, then Defendant may

be imprisoned for the entire term of supervised release, without credit for time already served on

the term of supervised release prior to such violation. See Title 18, United Stated Code, sections

3559(a)(3) and 3583(k). Furthermore, if Defendant commits any criminal offense under chapter

109A, 110, or 117, or section 1201 or 1591 of Title 18 ofthe United States Code, for which

imprisonment for a term longer than 1 year can be imposed, the court shall revoke the term of

supervised release and require the defendant to serve a term of imprisonment of not less than 5

years. See Title 18, United States Code, Section 3583(k). Defendant understands that he cannot

have the imposition or execution of the sentence suspended, nor is he eligible for parole.

                                 Mandatory Special Assessment

       3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

       4. Pursuant to Title 18, United States Code, Section 3014(a)(3), ifthe court determines

that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United


                                                  2
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 3 of 15




States District Court a special assessment in the amount of five thousai1cl dollarsT$5000.00) per

count of conviction. The payment will be by cashier's check or money order, payable to the

Clerk of the United States District Court, c/o District clerk's Office, P.O. Box 61010, Houston,

TX 77208, Attention: Finance.

                                   Immigration Consequences

        5. Defendant recognizes that pleading guilty may have consequences with respect to his

immigration status if he is not a citizen of the United States. Defendant understands that if he is

not a citizen of the United States, by pleading guilty he may be removed from the United States,

denied citizenship, and denied admission to the United States in the future. Defendant's attorney

has advised Defendant of the potential immigration consequences resulting from Defendant's plea

of guilty.

                            Waiver of Appeal and Collateral Review

        6. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right

to contest or "collaterally attack" a conviction or sentence after the judgment of conviction and

sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or

"collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255. In the event

Defendant files a notice of appeal following the imposition of the sentence or later collaterally




                                                 3
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 4 of 15




attacks his conviction or sentence, the United States will assert its rights under this agreement and

seek specific performance ofthese waivers.

       7. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his/her guilty plea,

and is not binding on the United States, the Probation Office or the Court. The United States does

not make any promise or representation concerning what sentence the defendant will receive.

Defendant further understands and agrees that the United States Sentencing Guidelines are

"effectively advisory" to the Court.       See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing

Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

       8. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                 The United States' Agreements

       9. The United States agrees to each of the following:

       (a)     If Defendant pleads guilty to Counts 2 and 3 of the indictment and persists
       in that plea through sentencing, and if the Court accepts this plea agreement, the
       United States will move to dismiss any remaining counts of the indictment at the
       time of sentencing;

       (b)     If the Court determines that Defendant qualifies for an adjustment under
       section 3El.l(a) ofthe United States Sentencing Guidelines, and the offense level
       prior to operation of section 3El.l(a) is 16 or greater, the United States will move
       under section 3El.l(b) for an additional one-level reduction because Defendant
       timely notified authorities of his intent to plead guilty, thereby permitting the

                                                  4
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 5 of 15




        United States to avoid preparing for trial and permitting the United States and the
        Court to allocate their resources more efficiently.

                     Agreement Binding - Southern District of Texas Only


        10. The United States Attorney's Office for the Southern District of Texas agrees that it

will not further criminally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the indictment. This plea agreement binds only the United States

Attorney's Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney's Office. The United States Attorney' s Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant's cooperation to the attention

of other prosecuting offices, if requested.

                              United States' Non-Waiver of Appeal

        11. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:

       (a)     to bring its version of the facts of this case, including its evidence file and
       any investigative files, to the attention of the Probation Office in connection with
       that office's preparation of a presentence report;

       (b)     to set forth or dispute sentencing factors or facts material to sentencing;

       (c)    to seek resolution of such factors or facts in conference with Defendant's
       counsel and the Probation Office;

       (d)     to file a pleading relating to these issues, in accordance with section 6A1.2
       of the United States Sentencing Guidelines and Title 18, United States Code,
       section 3553(a); and

       (e)     to appeal the sentence imposed or the manner in which it was determined.




                                                 5
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 6 of 15




                                     Seii tence Determim1tion

        12. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions ofTitle 18, United States Code, section 3553(a). Defendant nonetheless acknowledges

and agrees that the Court has authority to impose any sentence up to and including the statutory

maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be

imposed is within the sole discretion of the sentencing judge after the Court has consulted the

applicable Sentencing Guidelines. Defendant understands and agrees that the parties' positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence

up to the maximum established by statute, or should the Court order any or all of the sentences

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement.

                                          Rights at Trial

        13. Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the following:

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
       have the right to a speedy jury trial with the assistance of counsel. The trial may
       be conducted by a judge sitting without a jury if Defendant, the United States, and
       the court all agree.

       (b)    At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his attorney would be allowed to cross-examine them. In tum,
       Defendant could, but would not be required to, present witnesses and other
       evidence on his own behalf. If the witnesses for Defendant would not appear

                                                 6
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 7 of 15




       voluntarily, he could require tlieir attendance through the subpoena power of the
       court; and

       (c)     At a trial, Defendant could rely on a privilege against self-incrimination and
       decline to testify, and no inference of guilt could be drawn from such refusal to
       testify. However, if Defendant desired to do so, he could testify on his own behalf.


                                 Factual Basis for Guilty Plea

       14. Defendant is pleading guilty because he is in fact guilty of the charges contained in

Counts 2 and 3 of the Indictment. If this case were to proceed to trial, the United States could

prove each element ofthe offenses beyond a reasonable doubt. The following facts, among others

would be offered to establish the Defendant's guilt:

       a.      On or about January 25, 2018, Federal Bureau of Investigation (FBI) Houston

Special Agent Robert Guerra, using a computer connected to the Internet and utilizing a law

enforcement tool that allows single-source downloads from the BitTorrent Peer-to-Peer Network,

conducted an investigation into the-sharing of child pornography through that network.          SA

Guerra identified a computer with the IP address of 98.198.129.152 as a potential download

candidate (source) for files of interest by investigators conducting keyword searches or hash value

searches for files related to child exploitation material including child pornography on the

BitTorrent Network.

       b.      From on or about January 25, 2018, through February 2, 2018, SA Guerra

successfully completed the download of multiple video files via single source download, which

the computer at the aforementioned IP address as well as IP addresses 98.198.134.226 and

98.198.135.79 were making available. One downloaded file is approximately 18 seconds in

length depicting an underage female, who appears to be under the age of 2, being vaginally


                                                 7
    Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 8 of 15




penetrated-by an adult male's tongue. Another downloaded file is approximately 2 minutes in

length depicting an underage female, who appears to be under the age of 14, being penetrated by

an .adult male's penis. A third downloaded file is approximately 8 minutes and 53 seconds in

length that depicts an underage female, who appears to be under the age of 12, being orally

penetrated by an adult male's penis.

       c.      Through this investigation, FBI SA Robert Guerra was able to determine that the

IP addresses came back to the residence where the Defendant, Phillip Locke was living.

       d.      On March 2, 2018, FBI Houston executed a federal search warrant at the

Defendant's residence in Seabrook, Texas.     The Defendant was present during the execution of

the search warrant. After being advised of his Miranda Rights, the Defendant agreed to make a

statement, which was recorded. The Defendant admitted to using the Peer-to-Peer file sharing

program BitTorrent to download and receive child pornography. The Defendant told the agents

that they would not find a lot of child pornography on his devices because he had recently deleted

everything.

       e.      During the course of the search, SA Guerra seized a LG LGVS987T cellular phone,

s/n 603KPUU0025182; a MSI MS-17 5A laptop computer containing an HGST hard drive, s/n

6P 1HA7PE; and a SanDisk micro SD card. A forensic exam was performed on these devices and

Agents discovered 2 videos and 33 images of young children engaged in sexually explicit conduct

as defined under federal law (18 U.S.C. 2256(2)(A)).     The videos and images include children

under the age of 12 and the sex acts depicted include oral and anal penetration.

       f.      Additionally, Agents found remnants of the movie titles that are suggestive of child

pornography which corroborate what the Defendant had told the agents- that he would download


                                                8
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 9 of 15




ch11CI pornogniphy, masturbate to ifand then deleteit.

       g.        The Defendant's laptop computer, hard drive and SD card were manufactured

outside of the state of Texas (China). Consequently, the computer media at issue which was used

to distribute, receive and possess the child pornography traveled in foreign or interstate commerce.

Further, the Defendant utilized the Internet which is a means and facility of interstate commerce

to distribute, receive and possess the child pornography which was found on the above referenced

media devices.

                                   Breach of Plea Agreement

       15. If Defendant should 'fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand. If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.



                         Restitution, Forfeiture, and Fines - Generally

       16. This Plea Agreement is being entered into by the United States on the basis of

Defendant's express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control, or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of


                                                 9
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 10 of 15




property in which he has an interest, unless Defendant obtains the prior written permission ofthe

United States.

        17. Defendant agrees to make complete financial disclosure by truthfully executing a

sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security

information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant's complete financial disclosure.

        18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

the United States and to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his/her assets to deliver all funds and records of such assets to the United States.

        19. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.




                                              Restitution

       20. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of

conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)


                                                  10
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 11 of 15




incurred-a monetary loss in an amount to be determined either before sentencing or wiUiin 90 day s

of the sentencing hearing. Defendant understands and agrees that the Court will determine the

amount of restitution to fully compensate the victim(s). Defendant agrees that restitution imposed

by the Court will be due and payable immediately and that Defendant will not attempt to avoid or

delay payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to

challenge in any manner, including by direct appeal or in a collateral proceeding, the restitution

order imposed by the Court.



                                             Forfeiture

        21. Defendant stipulates and agrees that the property listed in the Indictment's Notice of

Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the

forfeiture of that property. In particular, but without limitation, Defendant stipulates that the

following specific property is subject to forfeiture:

        a LG LGVS987T cellular phone, s/n 603KPUU0025182;

        a MSI MS-175A laptop computer containing an HGST hard drive, s/n 6PIHA7PE; and

        a SanDisk micro SD card.

        22. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

        23.   Defendant consents to the order of forfeiture becoming final as to Defendant

immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).




                                                  11
  Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 12 of 15




       24.    Subject to the provisions of paragraph 6 above, Defenaant waives tlie- r ight t o

challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

                                               Fines

       25. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

              Notification of the Sex Offender Registration and Notification Act

       26.    Defendant has been advised, and understands, that under the Sex Offender

Registration and Notification Act, a federal law, he must register and keep the registration current

in each ofthe following jurisdictions: where he resides; where he is an employee; and where he

is a student. The Defendant understands that the requirements for registration include providing

his name, his residence address and the names and addresses of any places where he is or will be

an employee or a student, among other information. The Defendant further understands that the

requirement to keep the registration current includes informing at least one jurisdiction in which

he resides, is an employee, or is a student not later than three (3) business days after any change

of residence, employment, or student status. Defendant has been advised, and understands, that

failure to comply with these obligations subjects him to prosecution for failure to register under

federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.


                                                12
      Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 13 of 15




                                        Complete Agreement

           27. This written plea agreement, consisting of 15 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant's counsel. No promises or representations have been made by the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.

           28. Any modification of this plea agreement must be in writing and signed by all

parties.

           Filed   at~v3/ca            , Texas, on                                 '2018.


                                                       Defenda

           Subscribed and sworn to before me on        ttJ~6t1Acr ~                  ,2018.




APPROVED:
     Ryan K. Patrick
     United States Attorney

By:        ~~t::kia w                                  William S. Mori , Jr.
           Assistant United States Attorney            Attorney for Defendant
           Southern District of Texas




                                                  13
   Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 14 of 15




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


UNITED STATES OF AMERICA                        §
                                                §
       v.                                       §   CRIMINAL NO. H-18-397
                                                §
PHILLIP LOCKE,                                  §
          Defendant.                            §


                           PLEA AGREEMENT-- ADDENDUM

       I have fully explained to Defendant his/her rights with respect to the pending indictment. I

have reviewed the provisions of the United States Sentencing Commission's Guidelines Manual

and Policy Statements and I have fully and carefully explained to Defendant the provisions of

those Guidelines which may apply in this case. I have also explained to Defendant that the

Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum

allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
                                                      '
plea agreement with Defendant.     To my knowledge, Defendant's decision to enter into this

agreement is an informed and voluntary one.




       I have consulted with my attorney and fully understand all my rights with respect to the

indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission's Guidelines Manual



                                               14
  Case 4:18-cr-00397 Document 20 Filed in TXSD on 10/23/18 Page 15 of 15




which may apply in my case. i have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.



                                                        10/.25/16
                                                           I
                                                    Date




                                               15
